 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Brandt,                                   No. CV-18-08315-PCT-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Wesco Foods Company Incorporated,
13                  Defendant.
14
15          Pending before the Court is Plaintiff’s Application to Proceed in District Court
16   without Prepaying Fees or Costs (Doc. 2), which will be granted. The Court will screen
17   Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915(e)(2) before it is allowed to be served.
18   Pursuant to that screening, Plaintiff’s Complaint (Doc. 1) is dismissed without leave to
19   amend. Plaintiff’s Motion to Allow Electronic Filing by a Party Appearing Without an
20   Attorney (Doc. 6) is denied as moot.
21          The Court has an independent obligation to determine on its own initiative whether
22   it has subject-matter jurisdiction. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583
23   (1999). Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court
24   determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
25   action.”
26          Diversity jurisdiction exists when there is complete diversity of citizenship between
27   the plaintiff and the defendants and the amount in controversy exceeds $75,000, exclusive
28   of interests and costs. 28 U.S.C. § 1332. A controversy meets this requirement when “all
 1   the persons on one side of it are citizens of different states from all the persons on the other
 2   side.” Strawbridge v. Curtiss, 7 U.S. 267 (1806).
 3            A corporation is a citizen of “any State by which it has been incorporated and of the
 4   State where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). “[T]he phrase
 5   ‘principal place of business’ refers to the place where the corporation’s high level officers
 6   direct, control, and coordinate the corporation’s activities,” which is “typically” at the
 7   corporation’s headquarters. Hertz Corp. v. Friend, 559 U.S. 77, 80–81 (2010).
 8            Plaintiff brought this action in federal court as a diversity suit, but the parties are
 9   not diverse. The Complaint alleges that Plaintiff is a resident of Arizona, and therefore he
10   is an Arizona citizen. (Complaint at 2.) The Complaint alleges that Defendant “is a
11   resident of Ohio,” that it is “incorporated under the laws of the State of Texas,” and that it
12   “has its principal place of business in Flagstaff, Arizona, 86001.” (Id.) As alleged, the
13   corporate Defendant, having its principal place of business in Flagstaff, Arizona, is a
14   citizen of Arizona.
15            Moreover, it is clear from reviewing the Complaint that Plaintiff has erroneously
16   sued a parent corporation for the conduct of a subsidiary. The conduct at issue pertains to
17   a Fry’s Food and Drug grocery store located in Flagstaff, Arizona. The Complaint names
18   “Wesco Foods Company, Inc., DBA the Kroger” as the Defendant. But in the absence of
19   facts not at issue here, “it is a general principle of corporate law deeply ingrained in our
20   economic and legal systems that a parent corporation (so-called because of control through
21   ownership of another corporation’s stock) is not liable for the acts of its subsidiaries.”
22   United States v. Bestfoods, 524 U.S. 51, 61–62 (1998) (internal quotation marks omitted).
23   Fry’s Food and Drug, Inc. is a corporation with headquarters in Tolleson, Arizona,1 so it is
24   an Arizona citizen for diversity purposes. Thus, amendment of the Complaint would be
25   futile because naming the correct party as Defendant would result in non-diverse parties.
26            IT IS ORDERED granting the Application to Proceed in District Court without
27   Prepaying Fees or Costs (Doc. 2).
28
     1
         The Court may take judicial notice of this fact. See Fed. R. Evid. 201.

                                                   -2-
 1          IT IS FURTHER ORDERED that Plaintiff’s Complaint (Doc. 1) is dismissed
 2   without leave to amend. The Motion to Allow Electronic Filing by a Party Appearing
 3   Without an Attorney (Doc. 6) is denied as moot. The Clerk of Court is directed to terminate
 4   this action.
 5          Dated this 20th day of December, 2018.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
